COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  JOE RUBIO,                                     §                No. 08-18-00006-CR

                       Appellant,                §                  Appeal from the

  v.                                             §           Criminal District Court No. 1

  THE STATE OF TEXAS,                            §             of El Paso County, Texas

                        State.                   §                (TC# 20120D02166)

                                             §
                                           ORDER

       The Court has this day considered the Appellant’s motion for additional time to hold the

indigency hearing required by our order dated July 3, 2018, and concludes the motion should be

GRANTED.

       Therefore, the deadline for the trial court to conduct the conduct the hearing is extended to

August 31, 2018. The District Clerk shall prepare and forward a supplemental clerk’s record

containing the trial court’s orders and/or findings on or before September 10, 2018. Further, the

transcription of the hearing shall be prepared, certified and filed with this Court on or before

September 10, 2018.

       IT IS SO ORDERED this 24th day of July, 2018.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.